DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 01/05/22 as being acknowledged and entered.  By this amendment claim 3 is canceled and claims 1-2 and 4-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US PGPub 2018/0090511) in view of Kaneko et al. (US PGPub 2015/0076708).
Claim 1:  Nakajima (Fig. 12) teaches a semiconductor memory device comprising: a first contact plug (32a left) extending in a first direction; a second contact 
Claim 2:  Nakajima (Fig. 12) teaches the first contact plug and the first interconnection layer have no boundary region between them, and the first conductive layer and the second contact plug have no boundary region between them [0059-0061].  
Regarding claim 4, as described above, Nakajima substantially reads on the invention as claimed, except Nakajima does not teach in a third direction intersecting the first 50 4824-2298-5395.1direction and the second direction, a first width of the first interconnection layer at a first position is larger than a second width of the first interconnection layer at a second position farther from the first contact plug than the first position.  Kaneko teaches (Fig. 1) conductive layers with reverse taper design to reduce the occurrence of air gaps during manufacturing of interconnects [0084]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the conductive line taught by Nakajima to have had in a third direction intersecting the first 50 4824-2298-5395.1direction and the second direction, a first width of the first conductive layer at a first position is larger than a second width of the first conductive layer at a second position farther from the first contact plug than the first position to 
Claim 5:  Nakajima (Fig. 12) teaches the first contact plug has a columnar shape extending in the first direction, and a first diameter of the first contact plug at a first position is larger than a second diameter of the first contact plug at a second position farther from the first interconnection than the first position.  
Claim 6: Kaneko teaches (Fig. 1) the third contact plug has a columnar shape extending in the first direction, and a third diameter of the third contact plug at a first position is larger than a fourth diameter of the third contact plug at a second position farther from the first interconnection than the first position.  
Claim 7:  Nakajima (Fig. 12) in a third direction intersecting the first direction and the second direction, a width of the first interconnection is larger than a diameter of the third contact plug.  
Claim 11:  Nakajima teaches a semiconductor memory device comprising: a first contact plug (32a); a first interconnection (32d) provided above the first contact plug in a vertical direction, the first interconnecting being provided on the first contact plug and extending in a first direction; and a second contact plug (32b) above the first interconnection in the vertical direction, the second contact plug being provided on the first interconnection, 52 4824-2298-5395.1wherein in a second direction crossing the first direction and the vertical direction.  All of the plugs and interconnects are three dimensional and therefore extend in all dimensions.  The claim language does not specify that the plugs/interconnects have a longest dimension in any of the three dimensions claimed.  Nakajima does not teach a first width of the first interconnection at a first position is 
Claim 12:  Nakajima (Fig. 12) teaches the first contact plug, the first interconnection, and the second contact plug are one continuous structure.  
Claim 13:  Nakajima (Fig. 12) teaches the first contact plug and the first interconnection have no boundary region between them, and the first interconnection and the second contact plug have no boundary region between them.  
Claim 14:  Nakajima (Fig. 12) teaches the first contact plug extends in a first direction that intersects a top surface of the substrate and the third direction, the first interconnection extends in a second direction intersecting the first direction and the third direction, and the second contact plug extends in the first direction.  
Claim 15: Kaneko teaches (Fig. 1)  4824-2298-5395.1the first contact plug has a columnar shape extending in the first direction, and a first diameter of the first contact plug at a first position is larger than a second diameter of the first contact plug at a second position farther from the first interconnection than the first position of the first contact plug.  
 the second contact plug has a columnar shape extending in the first direction, and a third diameter of the second contact plug at a first position is larger than a fourth diameter of the second contact plug at a second position farther from the first interconnection than the first position of the second contact plug.  
Claim 17:  Nakajima (Fig. 12) the third direction, a width of the first interconnection is larger than a diameter of the second contact plug.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US PGPub 2018/0090511) in view of Kaneko et al. (US PGPub 2015/0076708), as applied to claim 1 above, and further in view of Zhang et al. (US PGPub 2019/0051599).
Regarding claim 8, as described above, Nakajima and Kaneko substantially read on the invention as claimed, except Nakajima and Kaneko do not teach a plurality of second conductive layers stacked in the first direction between the substrate and the first contact plug; and a pillar passing through the plurality of second conductive layers in the first direction, and electrically connected to the first contact plug.  Zhang teaches a plurality of second conductive layers (230) stacked in the first direction between the substrate (101) and the first contact plug (VC); and a pillar (CH/240) passing through the plurality of second conductive layers in the first direction, and electrically 54 4824-2298-5395.1connected to the first contact plug to form memory cells in a vertical memory device [0034]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Nakijima and Kaneko to have had a plurality of second conductive layers stacked in the first direction between the 
Claim 9: Zhang teaches [0034] portions where the plurality of second conductive layers and the pillar intersect each other are configured to function as memory cell transistors.  
Claim 10: Zhang teaches [0034] the first conductive layer is a bit line configured to have a current flow through it from the memory cell transistors, and the plurality of second conductive layers are word lines connected to gates of the memory cell transistors.
 Regarding claim 18, as described above, Nakajima and Kaneko substantially read on the invention as claimed, except Nakajima and Kaneko do not teach a plurality of second conductive layers stacked in the first direction between the substrate and the first contact plug; and a pillar passing through the plurality of second conductive layers in the first direction, and electrically 54 4824-2298-5395.1connected to the first contact plug.  Zhang teaches a plurality of second conductive layers (230) stacked in the first direction between the substrate (101) and the first contact plug (VC); and a pillar (CH/240) passing through the plurality of second conductive layers in the first direction, and electrically 54 4824-2298-5395.1connected to the first contact plug to form memory cells in a vertical memory device [0034]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Nakijima and Kaneko to have had a plurality of second conductive layers stacked in the first direction between the substrate and the first contact plug; and a pillar passing through the plurality of second 
Claim 19: Zhang teaches [0034] portions where the plurality of second conductive layers and the pillar intersect each other are configured to function as memory cell transistors.  
Claim 20: Zhang teaches [0024, 0034] the first interconnection is a bit line configured to have a current flow through it from the memory cell transistors, and the plurality of second conductive layers are word lines connected to gates of the memory cell transistors.

Response to Arguments
Applicant's arguments filed 01/05/22 have been fully considered but they are not persuasive. As noted above the plugs and interconnections extend in all directions and therefore Nakajima still reads on the claims as explained above in combination with Kaneko for claims 1 and 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARAH K SALERNO/Primary Examiner, Art Unit 2814